             Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE


  RICHARD DASCHBACH and ELCINDA
  PERSON, individually and on behalf of all
  others similarly situated,                         Case No. 1:20-cv-00706-JL

                          Plaintiffs,

        v.

  PMC HOME & AUTO INSURANCE
  AGENCY, LLC d/b/a PROTECT MY CAR
  a Florida limited liability company,
                          Defendant.


   PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
 COMPEL ARBITRATION AND TO DISMISS COMPLAINT, OR, ALTERNATIVELY,
   TO DISMISS THE COMPLAINT FOR LACK OF PERSONAL JURISDICTION

                This case challenges Defendant PMC Home & Auto Insurance Agency, LLC

d/b/a Protect My Car’s (“Defendant” or “PMC”) serial violations of the Telephone Consumer

Protection Act (“TCPA”). Specifically, PMC—on its own or through an agent acting on its

behalf—bombards consumers’ cell phones with unsolicited, autodialed phone calls and text

messages without obtaining prior express consent. In response to Plaintiffs’ complaint, PMC

asks the Court to compel arbitration of both Plaintiffs’ claims, or, in the alternative, to dismiss

the case for lack of jurisdiction. Fortunately for Plaintiffs and the members of the alleged

Classes, neither arbitration agreement is enforceable here, and dismissal for lack of jurisdiction is

not warranted. As such, and as explained further below, the Court should deny PMC’s Motion in

its entirety.

        Defendant’s motion to compel arbitration is premised on the existence of an agreement to

arbitrate Plaintiffs’ claims. As for Plaintiff Daschbach, Defendant contends he visited a website

called signup.finddreamjobs.com in April 2019, provided consent to be called by PMC, and
            Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 2 of 18




agreed to an arbitration agreement in the process. (See Dkt. 12-3.) Likewise, Defendant contends

that Plaintiff Person visited the website www.retailproductzone.com in March 2019, provided

consent, and agreed to arbitrate any disputes. (Dkt. 12-2.) However, both supposed “agreements”

proffered by PMC are unenforceable here for two main reasons. First, both Plaintiffs

unequivocally deny visiting these websites and entering their information. Second, the

declaration and website screenshots provided by PMC are insufficient to demonstrate that

Plaintiffs were notified of or assented to the terms and conditions, including the arbitration

clause. In fact, they reveal that both websites were insufficient to support an agreement with any

similarly-situated class member even if someone had in fact visited the websites (which again,

Plaintiffs deny doing).

        Defendant’s alternative motion to dismiss for lack of jurisdiction is also flawed. As

explained below, the Court has specific jurisdiction in this case and the Supreme Court’s Bristol-

Myers decision is inapposite. Accordingly, the Court should deny Defendant’s Motion in its

entirety.

II.     FACTUAL BACKGROUND

        On May 13, 2019, Plaintiff Richard Daschbach received an unsolicited autodialed call

from PMC on his cellphone. (Compl., Dkt. 1, at ¶ 17.) The purpose of the call was to solicit

Daschbach to purchase one of PMC’s extended auto warranties (Id. at ¶ 19.) Defendant claims

Daschbach went to a website called signup.finddreamjobs.com in April 2019, provided consent

to be called by PMC, and agreed to an arbitration agreement in the process. (See Dkt. 12-3.)

Daschbach denies ever visiting this website or authorizing another person to do so on his behalf.

(See “Declaration of Richard Daschbach,” attached hereto as Ex. A.) Daschbach graduated from

Georgetown Law School in 1962, has been a member of the District of Columbia Bar since


                                                 2
            Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 3 of 18




1966, and until 2014 served as the Chief Judge of the Federal Employees’ Compensation

Appeals Board. (See id.) Thus, not only does Daschbach deny ever visiting the website

signup.finddreamjobs.com, he is not in the market for a job and had no reason not visit the

website PMC contends that he did. (Id.)

       As for Plaintiff Person, he received a text message in May 2019 from PMC to his cellular

telephone. (Dkt. 1, ¶ 25.) The text solicited Person to purchase an extended auto warranty and

directed Person to visit the website protectmycar.com/getfreequote. (Dkt. 1, ¶ 27.) Defendant

claims Daschbach went to a website called www.retailproductzone.com in March 2019, provided

consent to be called by PMC, and agreed to an arbitration agreement. (See Dkt. 12-2.) Similar to

Daschbach, Person denies ever visiting this website or authorizing another person to do so on his

behalf. (See “Declaration of Elcinda Person,” attached hereto as Ex. B.) Not only did he not visit

this particular website, Person states that he rarely uses the internet whatsoever. (Id. at ¶ 6.)

Moreover, Person states that he only owns one internet connective device (his cellphone) and

never uses his cellphone to access the internet. (Id. at ¶ 7.)

III.   ARGUMENT

       A.      Plaintiffs TCPA Claims Are Not Subject To Any Agreement To Arbitrate

       As stated above, Defendant relies on the existence of a supposedly valid and enforceable

agreement between PMC and Plaintiffs. Defendant has submitted two declarations from a Fluent

Computer System Engineer named Mitenkumar Bhadania in an attempt to evince such

agreements. However, the provisions and screenshots included in the Declarations do quite the

opposite.

       In general, the Federal Arbitration Act (“FAA”) embodies “the basic precept that

arbitration ‘is a matter of consent, not coercion.’” Stolt–Nielsen S.A. v. AnimalFeeds Int'l Corp.,


                                                   3
          Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 4 of 18




559 U.S. 662, 681 (2010)). Arbitration is a matter of contract, but because the FAA leaves courts

with little discretion to preside over matters covered by a valid agreement to arbitrate, “[t]he

court's role under the Act is therefore limited to determining (1) whether a valid agreement to

arbitrate exists and, if it does, (2) whether the agreement encompasses the dispute at issue.”

Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). “If the parties

contest the existence of an arbitration agreement, the presumption in favor of arbitrability does

not apply.” Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733, 742 (9th Cir. 2014) (emphasis

in original). PMC’s alleged “agreements” fail because, as explained below, Defendant cannot

adequately demonstrate assent by Plaintiffs or the class members.



               1.      PMC did not adequately notify or obtain assent from Plaintiffs or the
                       class members to support enforcement of its website terms, including
                       the clause mandating arbitration.

       Defendant is eager to compel both Daschbach and Person to arbitrate their claims, but it

cannot do so in the absence of a valid agreement to arbitrate. Determining whether the parties

actually entered into an enforceable agreement is one of the Court’s important roles in

considering whether to compel arbitration. See Chiron, 207 F.3d at 1130. Even in the context of

internet commerce, the basic principles of contract law remain the same: a mutual manifestation

of assent “is the touchstone of contract.” Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175

(9th Cir. 2014).

       In general, internet contracts fall into one of two categories: clickwrap agreements, when

users are required to click on an “I Agree” box after being presented with terms and conditions;

and browsewrap agreements, when terms and conditions are posted via hyperlink at the bottom

of a webpage. Nguyen, 763 F.3d at 1175–76. In some cases, websites present a hybrid of these

two categories (often referred to as “hybridwrap”) by including a link to terms and conditions,

                                                  4
          Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 5 of 18




often near a button that users must click to continue. In Nguyen, the Ninth Circuit considered a

hybridwrap agreement, to which it applied browsewrap principles:

       Courts have also been more willing to find the requisite notice for constructive
       assent where the browsewrap agreement resembles a clickwrap agreement—that
       is, where the user is required to affirmatively acknowledge the agreement before
       proceeding with use of the website.
       ...
       But where, as here, there is no evidence that the website user had actual knowledge
       of the agreement, the validity of the browsewrap agreement turns on whether the
       website puts a reasonably prudent user on inquiry notice of the terms of the
       contract. Whether a user has inquiry notice of a browsewrap agreement, in turn,
       depends on the design and content of the website and the agreement's webpage.


Nguyen, 763 F.3d at 1176–77 (citations omitted). The Court went on to note that, though the

“Terms of Use” link was presented near a button that the user needed to click to proceed with

checkout, “the proximity or conspicuousness of the hyperlink alone is not enough to give rise to

constructive notice.” Id. at 1178. The Barnes and Noble arbitration agreement otherwise failed to

admonish website users to actually review the terms of use before proceeding. Id. Ultimately, the

Ninth Circuit held that “where a website makes its terms of use available via a conspicuous

hyperlink on every page of the website but otherwise provides no notice to users nor prompts

them to take any affirmative action to demonstrate assent, even close proximity of the hyperlink

to relevant buttons users must click on—without more—is insufficient to give rise to

constructive notice.” Id. at 1178–79. Due to the range of technological savvy of internet users

and the resulting imbalance of bargaining power in internet contracts, “the onus must be on

website owners” to adequately notify consumers and obtain their assent in order to bind them to

terms. Id. at 1179.

       Here, the website layouts as demonstrated by PMC’s screenshots are similar to that

analyzed in Nguyen. The only apparent indication of terms and conditions is a very small

hyperlink located above the large “Submit” button in Daschbach’s case, and above the large

                                                5
          Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 6 of 18




“Continue” button in Person’s case. (See Dkts. 12-2, 12-3.) This would be considered a

“hybridwrap” presentation of terms and conditions, but there is no admonition or notice to

consumers that they must review the terms, as was fatal to notice and assent in Nguyen. ); see

also Cullinane v. Uber Techs., Inc., 893 F.3d 53, 63–64 (1st Cir. 2018) (affirming denial of

motion to compel arbitration where “[e]ven though the hyperlink did possess some of the

characteristics that make a term conspicuous, the presence of other terms on the same screen

with a similar or larger size, typeface, and with more noticeable attributes diminished the

hyperlink's capability to grab the user's attention.”).

       The recent Northern District of California opinion in Berman v. Freedom Fin. Network,

LLC, is instructive. Considering a similar motion to compel arbitration—which, as is the case

here, featured a declaration from Mitenkumar Bhadania regarding supposed agreement to

arbitrate via Fluent websites, including retailproductzone.com—the Court explained:

       In essence, “the onus [is] on website owners to put users on notice of the terms to
       which they wish to bind consumers.” Nguyen, 763 F.3d at 1178–79. “Given the
       breadth of the range of technological savvy of online purchasers, consumers cannot
       be expected to ferret out hyperlinks to terms and conditions to which they have no
       reason to suspect they will be bound.” Id. at 1179.

       Here, defendants have failed to meet their burden to establish that plaintiffs
       Hernandez and Russell entered into an agreement for mandatory arbitration. As a
       preliminary matter, an evidentiary dispute exists as to whether the webpage
       screenshots offered by defendants in support of their motion evidenced an
       agreement with either plaintiff. Defendants based their motion on a declaration of
       Mitenkumar Bhadania, a computer system engineer for Fluent, submitted January
       22, 2020. (Dkt. No. 224-1.) Bhadania very generally explains how he “recreated”
       the set of multiple webpages each plaintiff would have seen when they visited the
       websites based on a unique visitor ID generated for each session, and “regenerated
       images” of the webpages.2 The exhibits submitted by Bhadania are the equivalent
       of blank form contracts, with no clear indication that these plaintiffs agreed to them.
       (Id. at Exh. 1, 4.) Fluent elected to omit other pages from the multiple page “flow”
       for these website visits which might have demonstrated that these particular users
       interacted with these particular pages. (Compare id. with Bhadania Decl. submitted
       July 31, 2020, Dkt. No. 260-4, Exh. 1, 3 [including images of checked boxes,
       additional identifying information, and a system timestamp image].) Given that

                                                   6
          Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 7 of 18




       plaintiffs each submit declarations disputing seeing elements of these pages, and
       defendants failed to provide complete information to authenticate the exhibits, the
       Court finds that there are material facts in dispute.3

       Even if there were no dispute that the proffered webpages caused these plaintiffs’
       phone numbers to be recorded as leads for Fluent, the webpages do not
       conspicuously indicate to users that they are agreeing to the Terms and Conditions,
       including an agreement to mandatory arbitration. The webpages at Exhibits 1 and
       3 to the Bhadania declaration do not include a specific affirmative means of
       indicating consent to the Terms & Conditions or arbitration clause.4 (See Appendix
       A to this Order.) Similar to the website at issue in Nguyen, while there is text
       including a hyperlink to the terms of the agreement located near a button the user
       must click to continue, there is no text that notifies users that they will be deemed
       to have agreed to these terms “nor prompts them to take any affirmative action to
       demonstrate assent.” Nguyen, 763 F.3d at 1179. Nguyen, 763 F.3d at 1178-79.
       There is no tickbox or “I agree” button for the Terms & Conditions. As in Nguyen,
       the hyperlink to them is only located in proximity to button with which the user
       must interact to continue. The “This is correct, Continue!” and “Continue” buttons
       plainly refer to the entry of other information on the page, not assent to the Terms
       & Conditions. (See Appendix A [“Confirm your ZIP Code Below” and “Complete
       your shipping information to continue towards your reward”].) Although the user
       must interact with the page and click a button to continue using it, that click is
       completely divorced from an expression of assent to the Terms & Conditions or to
       mandatory arbitration. Further, the phrase “I understand and agree to the Terms &
       Conditions which includes mandatory arbitration and Privacy Policy” is formatted
       in black font against a white background which is exceedingly small compared to
       the larger, more colorful and high-contrast fonts on the rest of the page, making it
       difficult to read on a large, high-resolution monitor, much less a mobile device.
       (Id.) That the very small text providing the hyperlink to the Terms & Conditions
       also uses the words “which includes mandatory arbitration” does not change the
       analysis since the website does not prompt affirmative assent to this statement.5

       For the foregoing reasons, the Court finds that defendants have failed to meet their
       burden to establish assent to the mandatory arbitration agreement in their Terms &
       Conditions as to plaintiffs Hernandez and Russell. The motion to compel arbitration
       is Denied on those grounds.


Berman v. Freedom Fin. Network, LLC, No. 18-CV-01060-YGR, 2020 WL 5210912, at *3-*4

(N.D. Cal. Sept. 1, 2020).

       In short, as was the case in Berman, Plaintiffs were not provided with adequate notice of

the hybridwrap terms, including the mandatory arbitration clause. Without adequate notice,



                                                7
           Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 8 of 18




Plaintiff could not and did not manifest assent to those term, and there is no enforceable

agreement to arbitrate. Accordingly, Defendant’s Motion should be denied.

                2.     Plaintiffs Deny Visiting These Websites

         As explained above, even if what PMC says is true and Plaintiffs went to these websites,

there is no enforceable agreement to arbitrate. However, “parties cannot be forced to submit to

arbitration if they have not agreed to do so,” and Plaintiffs deny visiting these websites.

Magnolia Capital Advisors, Inc. v. Bear Stearns & Co., 272 Fed. Appx. 782, 785 (11th Cir.

2008).

         When considering whether the parties agreed to arbitrate, courts apply a summary-

judgment like standard, as an order compelling arbitration is effectively a “summary disposition

of the issue of where or not there ha[s] been a meeting of the minds on the agreement to

arbitrate.” Id. (alterations in original); see also In re Checking Account Overdraft Litig., 754 F.3d

1290, 1294 (11th Cir. 2014); Guidotti v. Legal Helpers Debt Resolution, LLC, 716 F.3d 764, 774

(3d Cir. 2013) (holding that a motion to compel arbitration should be judged under the Rule 56

standard when the movant has facially established arbitrability but the non-movant has raised its

own evidence to place the question at issue). A district court considering the making of an

agreement to arbitrate “should give to the [party denying the agreement] the benefit of all

reasonable doubts and inferences that may arise.” Magnolia, 272 Fed. Appx. at 786 (citing Par-

Knit Mills, Inc. v. Stockbridge Fabrics Co., 636 F.2d 51, 54 (3d Cir. 1980)). In other words,

when opposing parties “tell two different stories,” the Court must “accept the non-movant’s

version of events unless it ‘is blatantly contracted by the record.’” Richardson v. Verde Energy

USA, Inc., 354 F. Supp. 639, 652–53 (E.D. Pa. 2018) (quoting Scott v. Harris, 550 U.S. 372, 380

(2007)).


                                                  8
          Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 9 of 18




       Here, both Plaintiffs and Defendant have supported their positions with testimonial

evidence. PMC has provided the Bhadania Declarations. Conversely, Plaintiffs provide their own

declaration, testifying that they never visited the websites and never authorized anyone else to do

so. (Exs. A and B.) Indeed, both Plaintiffs provide additional testimony that cast doubt on

PMC’s claims. Daschbach is over 80 years old, graduated with a law degree from Georgetown in

the 1960s, and had a distinguished legal career, including serving as the Chief Judge of the

Federal Employees Compensation Appeals Board, yet PMC claims he was surfing the internet

looking for a job on a website called finddreamjobs.com. (See Ex. A.) Moreover, Person claims

he rarely uses the internet whatsoever, only has one device that is capable of connecting to the

internet (his cellphone), and never uses that device to access the internet, yet supposedly visited

an obscure website called retailproductzone.com. (See Ex. B.)

       The declaratory evidence before the Court tells two different stories as to whether

Plaintiffs agreed to arbitrate their claims, but the underlying accounts are not contradictory—the

fact that PMC obtained Plaintiffs’ information from this particular lead generator (Fluent) does

not guarantee that either Plaintiff visited the websites and entered the information as Fluent

claims. As mentioned above while discussing the Berman case, this is not Fluent’s first rodeo.

Other courts have found comparable declarations to those submitted by Plaintiffs here to counter

affidavits that were not only similar to Defendant’s, but submitted on behalf of the same Fluent,

LLC employee. For example, the Northern District of California in Berman (in an opinion earlier

in the case than the more recent one discussed in detail above) found that the plaintiff’s sworn

denial that he did not visit the subject lead generation website was enough to create a factual

dispute as to whether Berman consented to the terms and conditions containing an arbitration

clause. Berman v. Freedom Fin. Network, LLC, No. 18-cv-01060-DMR, 2018 WL 2865561, at


                                                 9
         Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 10 of 18




*4 (N.D. Cal. June 11, 2018). Ultimately the court denied the defendant’s motion to compel

arbitration, “[i]n light of Berman’s numerous and unequivocal denials, and resolving all

reasonable doubts in Berman’s favor.” Id. at *4 (emphasis added).

       In another instance, a plaintiff in the Eastern District of Pennsylvania made a similar

denial that he had visited a website, even though his personal information did match what the

defendant provided. Richardson v. Verde Energy USA, Inc., 354 F. Supp. 3d 639, 652–53 (E.D.

Pa. 2018). Considering a motion for summary judgment on the issue of consent to be called, the

court found that the statements in Bhadania’s declaration were consistent with both the

defendant’s theory that Richardson submitted the consent form and Richardson’s theory that “a

different person (or algorithm or ‘bot’) in possession of his contact information filled out the

online registration.” Id. at 652 (internal quotations omitted). The tipping point, of course, was

that the court “must accept the non-movant’s version of events,” which were not blatantly

contracted by the Bhadania declaration submitted in that action. Id. at 652–53.

       While Plaintiffs do not yet have enough information to theorize exactly how Fluent

obtained their information, their testimony can be reconciled with the Bhadania affidavit in a

way that highlights the insufficiency of Defendant’s evidence to establish agreements to

arbitrate. In another similar case, the court noted that “online ‘opt-in’ forms present a unique risk

in which data may pertain to a particular consumer, but ultimately may have been actually

obtained through sources other than the consumer.” McCurley v. Royal Seas Cruises, Inc., No.

17-cv-00986-BAS-AGS, 2019 WL 1383804, at *26 (S.D. Cal. Mar. 27, 2019).

       In sum, PMC has not provided sufficient evidence to prove that Plaintiffs entered into an

agreement to arbitrate their claims against Defendant. Plaintiffs denies visiting the lead

generation website, and their denials do not contradict the evidence before the Court. As the


                                                 10
          Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 11 of 18




nonmoving party, Plaintiff is entitled to a construction of the facts in their favor, and

Defendant’s Motion to Compel should therefore be denied.


       B.         Defendant’s Alternative Request For Dismissal For Lack of Jurisdiction
                  Fails.

       As a backup argument, Defendant contends that the Court lacks jurisdiction. (Dkt. 12-1,

10-15.) As explained below, Defendant again misses the mark.

       Allegations of jurisdictional facts are construed in the plaintiff's favor, see Buckley v.

Bourdon, 682 F.Supp. 95, 98 (D.N.H. 1988), and, if the court proceeds based upon the written

submissions of the parties without an evidentiary hearing, the plaintiff need only make a prima

facie showing that jurisdiction exists. See Boit v. Gar–Tec Products, Inc., 967 F.2d 671, 674–75

(1st Cir.1992).

       “Before a court may exercise personal jurisdiction over a non-resident defendant, the

plaintiff must show, first, that the forum state's long-arm statute confers jurisdiction over the

defendant, and second, that the exercise of jurisdiction comports with constitutional due process

standards (by establishing that the defendant has sufficient “minimum contacts” with the forum

state)”. D'Jamoos v. Atlas Aircraft Ctr., Inc., 669 F. Supp. 2d 167, 169–70 (D.N.H. 2009).

(citations omitted). “New Hampshire's corporate long-arm statute, RSA 293–A:15.10, authorizes

jurisdiction over foreign corporations and unregistered professional associations to the full extent

permitted by federal law. Id. (citations omitted). “Stated another way, New Hampshire's . . .

corporate long-arm statute[] reach as far as the due process protection afforded by the federal

constitution will allow.” Id. “Accordingly, the court need only determine whether the exercise

of personal jurisdiction over a foreign defendant would comport with federal constitutional

guarantees.” Id.


                                                  11
          Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 12 of 18




       To exercise personal jurisdiction over a foreign defendant in a manner consistent with the

Constitution, the plaintiff must demonstrate that the defendant has “certain minimum contacts

with the forum such that the maintenance of the suit does not offend traditional notions of fair

play and substantial justice.” Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408,

414, 104 S.Ct. 1868, 80 L.Ed.2d 404 (1984).

       The First Circuit has established a three-part test for specific personal jurisdiction: (1) the

claim underlying the litigation must directly arise out of, or relate to, the defendant’s forum-state

activities; (2) the defendant’s instate contact must represent a purposeful availment of the

privilege of conducting activities in the forum state, thereby invoking the benefits and

protections of the state’s laws and making the defendant’s involuntary presence before the state’s

courts foreseeable; and (3) the exercise of jurisdiction must be reasonable. See United Elec.

Workers v. 163 Pleasant St. Corp., 960 F.2d 1080, 1088 (1st Cir. 1992). Unlike general

jurisdiction, “even a single act can support [specific] jurisdiction” as long as it creates a

substantial connection with the forum. Burger King, 471 U.S. at 475 n. 18 (citing McGee v. Int’l

Life Insurance Co., 355 U.S. 220, 223 (1957)). The defendant’s conduct and connection with the

forum state must be such that it should reasonably anticipate being haled into court therein.

World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). A corporate defendant

that purposely avails itself of the privilege of conducting business in the forum state has “clear

notice” that it may be sued there. Id.

       This case plainly falls within these parameters. PMC directed its telemarketing activities

to New Hampshire when it called Daschbach. By placing telemarketing calls to New Hampshire

residents in an attempt to sell its auto warranties, PMC has purposely directed its sales activities

to the forum state of New Hampshire. PMC has therefore availed itself of the privileges of


                                                  12
         Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 13 of 18




conducting business in New Hampshire, and thus it has clear notice that it is subjected to suit in

this forum. Indeed, PMC’s telemarketing campaign created a substantial connection to New

Hampshire, which, though perhaps insufficient to confer general jurisdiction over PMC, supports

the Court’s exercise of specific, personal jurisdiction over PMC, as it should reasonably

anticipate being haled into this Court. See Weiss v. Grand Campus Living, Inc., No.

118CV00434JRSTAB, 2019 WL 1206167, at *3 (S.D. Ind. Mar. 14, 2019) (finding specific

personal jurisdiction over a defendant who texted Indiana cell phone numbers and noting that

“[a]lthough a text message would be a thin reed to lean on for personal jurisdiction in a typical

breach-of-contract matter, it constitutes purposeful direction in this TCPA suit, where the text

messages are themselves the gravamen of the complaint.”); see also D’Jamoos, 669 F. Supp. 2d

at 173 (“the court of appeals has noted that a state has a ‘demonstrable interest in exercising

jurisdiction over one who causes tortious injury within its borders.’ [and has] ‘repeatedly

observed that a plaintiff's choice of forum must be accorded a degree of deference with respect to

the issue of its own convenience.’).

       Thus, the Court has specific personal jurisdiction over this case. The fact that Person

resides outside of the State of New Hampshire is of no consequence. As Judge McAuliffe

explained in D’Jamoos:


       Professors Wright and Miller summarized the doctrine of pendent personal
       jurisdiction as follows:

        [T]he pendent personal jurisdiction doctrine in both the diversity and federal
       question contexts is best articulated as follows: a district court has discretion to
       exercise personal jurisdiction over a claim that it ordinarily lacks personal
       jurisdiction over only when that claim arises out of the same common nucleus of
       operative fact as does a claim that is within the in personam jurisdiction power of
       the court ... Under this description of the doctrine, a district court may not reach
       beyond the forum state's long-arm statute merely because doing so would promote
       efficiency. The court first must find that the additional claim is within the same

                                                 13
            Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 14 of 18




        common nucleus of operative fact as a claim that already falls within the ambit of
        the forum state's long-arm statute.

        4A C.A. Wright & M.K. Miller, Federal Practice and Procedure § 1069.7 (2d
        ed.1995).

        In the exercise of its discretion, the court concludes that it is appropriate to apply
        that doctrine in this case. Because both of plaintiffs' claims against Pilatus arise out
        of the same common nucleus of operative fact, the court may properly exercise
        personal jurisdiction over Pilatus as to the Defective Aircraft Claim. Both claims—
        the Defective Aircraft Claim and the Service Manuals Claim—arise from the crash
        of the Pilatus aircraft in Pennsylvania. By virtue of having personal jurisdiction
        over Pilatus with regard to the Service Manuals Claim, the court may properly
        exercise personal jurisdiction over Pilatus as to any remaining related claims.

D'Jamoos, 669 F. Supp. 2d at 174–75.

        Finally, PMC’s arguments that Bristol-Myers strips this Court of jurisdiction over absent

class members also misses the mark. The personal jurisdiction rule relating to non-resident

plaintiffs discussed in Bristol-Myers, a mass-tort action originally filed in California state court

that named both resident and non-resident plaintiffs, simply does not apply in the class action

context.1

        This is because “[i]n a mass tort action, like the one in Bristol-Myers, each plaintiff is a

real party in interest to the complaints, meaning that they were named as plaintiffs in the

complaints. By contrast, in a putative class action, one or more plaintiffs seek to represent the

rest of the similarly situated plaintiffs, and the ‘named plaintiffs’ are the only plaintiffs actually

named in the complaint.” Tickling Keys, Inc. v. Transam. Fin. Advisors, Inc., 305 F. Supp. 3d

1342 (M.D. Fla. Apr. 3, 2018). Unlike the state court mass tort plaintiffs in Bristol-Myers, “the



1
  Indeed, the Supreme Court in Bristol-Myers expressly stated that its “decision concerns the due
process limits on the exercise of specific jurisdiction by a State” so “the question remains open
whether the Fifth Amendment imposes the same restrictions on the exercise of personal
jurisdiction by a federal court.”Bristol-Myers Squibb Co. v. Superior Court of California, San
Francisco Cty., 137 S. Ct. 1773, 1777, 198 L. Ed. 2d 395 (2017)


                                                  14
          Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 15 of 18




party seeking to maintain a class action [in federal court] must satisfy the due process safeguards

contained in Federal Rule of Civil Procedure 23.” Feldman v. BRP United States, Inc., 2018 U.S.

Dist. LEXIS 53298, at *15 (S.D. Fla. Mar. 28, 2018). Accordingly, in a federal court class action

“courts are concerned only with the jurisdictional obligations of the named plaintiffs.” Chernus

v. Logitech, Inc., 2018 U.S. Dist. LEXIS 70784, at *19-20 (D.N.J. Apr. 27, 2018); see also

Molock v. Whole Foods Mkt., Inc., 297 F.Supp.3d 114, 126–27 (D.D.C. 2018) (“These additional

elements of a class action supply due process safeguards not applicable in the mass tort context.

In light of these key distinctions ... the court joins the other courts that have concluded that

Bristol–Myers does not require a court to assess personal jurisdiction with regard to all non-

resident putative class members.”).

       Applied here, personal jurisdiction over PMC with respect to the pleaded nationwide

classes’ claims turns on the Court’s personal jurisdiction over PMC in connection with Plaintiffs’

claims. Accordingly, because the Court has jurisdiction over Defendant as to Plaintiffs’ TCPA

claims, the Court also has jurisdiction over Defendant as to the putative classes’ TCPA claims.

       The Court should therefore reject PMC’s Bristol-Myers arguments, as courts throughout

the country have done. See, e.g., Becker v. HBN Media, Inc., 314 F. Supp. 3d 1342 (S.D. Fla.

June 6, 2018) (“Bristol-Myers does not apply to class actions”); see also Chernus, 2018 U.S.

Dist. LEXIS 70784 (D.N.J. Apr. 27, 2018) (“courts are concerned only with the jurisdictional

obligations of the named plaintiffs”); see also Tickling Keys, 2018 U.S. Dist. LEXIS 79578,

(M.D. Fla. April 4, 2018) (“the Court declines to extend Bristol-Myers to the class action

context”); see also In re Morning Song Bird Food Litig., 2018 U.S. Dist. LEXIS 44825 (S.D.

Cal. Mar. 19, 2018) (“claims of unnamed class members are irrelevant to the question of specific

jurisdiction”); see also Casso’s Wellness Store & Gym LLC v. Spectrum Lab Prods., Inc., 2018



                                                  15
            Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 16 of 18




U.S. Dist. LEXIS 43974 (E.D. La. Mar. 19, 2018) (“material differences between mass tort

actions and class actions further support the finding that Bristol-Myers is inapplicable to the

instant case, a purported class action invoking federal question subject matter jurisdiction”); see

also Molock v. Whole Foods Market, Inc., 2018 U.S. Dist. LEXIS 42582 (D.D.C. Mar. 15, 2018)

(“These additional [Rule 23] elements of a class action supply due process safeguards not

applicable in the mass tort context.”); see also Sanchez v. Launch Tech. Workforce Sols., LLC,

297 F. Supp. 3d 1360 (N.D. Ga. Jan 26, 2018) (“in contrast to a mass action like Bristol-Myers,

which may—and likely would—present significant variations in the plaintiffs’ claims, the

requirements of Rule 23 class certification ensure that the defendant is presented with a unitary,

coherent claim to which it need respond only with a unitary, coherent defense”); see also In re

Chinese-Manufactured Dry Wall Prods. Liab. Litig., 2017 U.S. Dist. LEXIS 197612 (E.D. La.

Nov. 30, 2017) (“a class action has different due process safeguards”); see also Fitzhenry-Russell

v. Dr. Pepper Snapple Grp., Inc., 2017 U.S. Dist. LEXIS 155654 (N.D. Cal. Sept. 22, 2017)

(“Bristol-Myers is meaningfully distinguishable based on that case concerning a mass tort

action”).

       Simply put, the Court has personal jurisdiction over PMC for all members of the pleaded

nationwide classes and PMC’s Motion should be denied.

IV.    CONCLUSION

       Each of Defendant’s arguments for dismissal falls apart. Plaintiff respectfully requests

that the Court deny Defendant’s Motion, allow the case to proceed to discovery, and award such

additional relief as the Court deems necessary, reasonable, and just.


                                                      RICHARD DASCHBACH AND
                                                      ELCINDA PERSON, individually and on
                                                      behalf of all others similarly situated,

                                                 16
        Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 17 of 18




Dated: September 29, 2020                  By: /s/ Patrick H. Peluso


                                           One of Plaintiff’s Attorney
                                           Patrick H. Peluso*
                                           ppeluso@woodrowpeluso.com
                                           Taylor T. Smith*
                                           tsmith@woodrowpeluso.com
                                           Woodrow & Peluso, LLC
                                           3900 East Mexico Ave., Ste. 300
                                           Denver, CO 80210
                                           Tel: 720-213-0675
                                           Fax: 303-927-0809

                                           V. Richards Ward, Jr.
                                           39 N. Main St., Unit D-3
                                           PO Box 1117
                                           Wolfeboro, NH 03894
                                           Tel: 603-569-9222
                                           Fax: 603-569-9022
                                           Email: rick@vrwardlaw.com

                                           Attorneys for Plaintiff and the Alleged
                                           Classes

                                           *pro hac vice




                                      17
         Case 1:20-cv-00706-JL Document 14 Filed 09/29/20 Page 18 of 18




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 29, 2020 I caused the above and foregoing papers to

be served on all counsel of record by filing such papers with the Court using the Court’s

electronic filing system.

                                             /s/ Patrick H. Peluso




                                               18
